Exhibit 10.17

ORACLE CORPORATION

AMENDED AND RESTATED

2000 LONG-TERM EQUITY INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

FOR U.S. EMPLOYEES

(INCLUDING SECTION 16 OFFICERS)

 

1. Grant. Oracle Corporation (the “Company”) has granted to the participant
(“Participant”) named above the number of stock units set forth above (the
“Award”) under the Company’s Amended and Restated 2000 Long-Term Equity
Incentive Plan (the “Plan”). This Award is subject to the terms set forth below
in this stock unit award agreement (the “Agreement”) and in the Plan. In the
event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. All capitalized terms not defined
herein shall have the meanings ascribed to them in the Plan.

 

2. Company’s Obligation to Pay. Each stock unit represents the right to receive
a share of Common Stock (a “Share”) on the date the stock unit vests. Unless and
until the stock units have vested in accordance with Section 3, Participant will
have no right to settlement of any such stock units. Prior to the actual
settlement of any vested stock units, such stock units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

 

3. Vesting Schedule. Subject to the terms of the Plan and this Agreement, the
stock units subject to this Award shall vest in accordance with the schedule
specified above.

 

4. Settlement of the Award. This Award will be settled on the date(s) the stock
units vest or as soon thereafter as administratively practicable, but in any
event within a period of sixty (60) days following the applicable vesting date.
At the time of settlement, Participant will receive one whole Share for each
vested stock unit. The Company may, at its sole discretion, substitute an
equivalent amount of cash if the distribution of Shares is not reasonably
practicable due to the requirements under Applicable Laws, in which case, the
amount of cash will be determined on the basis of the Fair Market Value of the
Common Stock on the applicable vesting date.

 

5. No Rights as Stockholder. The stock units underlying this Award do not carry
voting rights or rights to cash dividends. Participant shall have no rights as a
Stockholder of the Company unless and until the stock units are settled by
issuing Shares to the Participant.

 

6. Termination of Award.

 

  a) Notwithstanding any contrary provision of this Agreement, in the event of
the termination of Participant’s employment relationship with Participant’s
employer (the “Employer”) for any reason other than due to Participant’s death
(excluding a transfer to the Company or any Parent, Subsidiary or Affiliate),
any stock units that have not vested and Participant’s right to acquire any
Shares hereunder will immediately terminate. Participant’s employment
relationship shall be considered to have terminated (without regard to any
notice period, e.g., a period of “garden leave” or similar period pursuant to
local law or as may be required by the terms of an employment agreement) and
Participant to have ceased to be employed by the Company or its Parent,
Subsidiary or Affiliate, on the earliest of:



--------------------------------------------------------------------------------

  (1) the date on which the Employer delivers to Participant notice terminating
the employment relationship (regardless of whether the notice or termination is
lawful or unlawful or is in breach of any contract of employment) unless
Participant is transferring employment to the Company, or any Parent, Subsidiary
or Affiliate;

 

  (2) the date on which Participant delivers notice to his or her Employer that
Participant is terminating the employment relationship (regardless of whether
the notice or termination is lawful or unlawful or is in breach of any contract
of employment) unless Participant is transferring employment to the Company, or
any Parent, Subsidiary or Affiliate;

 

  (3) the date on which Participant ceases to provide services to the Company,
or any Parent, Subsidiary or Affiliate, as appropriate, except where Participant
is on an authorized leave of absence; or

 

  (4) the date on which Participant ceases to be considered an “employee” under
Applicable Laws.

 

  b) In the event of the termination of Participant’s employment relationship
with the Employer due to Participant’s death, the stock units shall vest to the
extent (and only to the extent) that they would have vested on the first vesting
date occurring after such death pursuant to the vesting schedule referred to in
Section 3. Amounts due in settlement of the vested stock units will be delivered
to Participant’s legal representative in accordance with Section 4 and provided
such person provides proof, to the Company’s satisfaction, of his or her
entitlement to receive such amounts.

The committee of the Board of Directors of the Company administering the Plan
(the “Committee”) shall have discretion to determine whether Participant has
ceased to be employed by the Company or any Parent, Subsidiary or Affiliate, as
appropriate, and the effective date on which such employment terminated.

In addition, subject to Applicable Laws, the Committee in its sole discretion
may suspend vesting of the Award if Participant takes a leave of absence from
employment with the Company or any Parent, Subsidiary or Affiliate.

 

7. Compliance with Laws and Regulations. The issuance and transfer of Shares
shall be subject to compliance by the Company and Participant with all
applicable requirements of federal, state, local or foreign securities and other
laws and with all applicable requirements of any stock exchange or national
market system on which the Common Stock may be listed at the time of such
issuance or transfer.

 

8. Transferability of Award. This Award may not be transferred in any manner
other than (i) by will, (ii) by the laws of descent and distribution, or
(iii) by proof to the Company’s satisfaction, in the event of Participant’s
death, that the beneficiary is entitled to receive the Award.

 

2



--------------------------------------------------------------------------------

9. Tax Consequences. The general U.S. federal income tax consequences of the
grant, vesting, settlement and transfer of the Award, as well as upon
disposition of any Shares issued at settlement of this Award, are set forth in
the Plan prospectus made available at the Company’s web site at:

http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/equity/index.html.

If Participant is subject to tax in any other country besides the U.S., the tax
treatment in the other country may differ from that reflected in the Plan
prospectus.

 

10. Tax Withholding Responsibility. Participant acknowledges that, regardless of
any action taken by the Company or the Employer, the ultimate liability for all
income tax (including federal, state, local and foreign tax), social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Participant even if legally applicable to the Company or
the Employer (“Tax-Related Items”), is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company and/or the Employer.
Participant further acknowledges that the Company and/or the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Award, including, but not limited
to, the grant, vesting or settlement of this Award, the subsequent sale of
Shares acquired pursuant to such settlement and the receipt of any dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of this Award to reduce or eliminate Participant’s
liability for Tax-Related Items or to achieve any particular tax result.
Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, if
Participant is not subject to Section 16 of the Exchange Act, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from Participant’s wages
or other cash compensation paid to Participant by the Company and/or the
Employer; (2) withholding from proceeds of the sale of Shares acquired upon
settlement of this Award, either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization without further consent); or (3) withholding in Shares issuable
upon settlement of this Award. If Participant is subject to Section 16 of the
Exchange Act, the Company will satisfy the obligations with regard to all
Tax-Related Items by withholding Shares otherwise issuable upon settlement of
the Award, unless the use of such withholding method is prevented by Applicable
Laws or has adverse tax or accounting consequences, in which case Participant
may: (1) elect to have the Company or Employer withhold from Participant’s wages
or other cash compensation paid to Participant by the Company and/or the
Employer; or (2) elect to have the Company withhold from proceeds of the sale of
Shares acquired upon vesting of the Award, either through a voluntary sale or
through a mandatory sale arranged by the Company (on Participant’s behalf
pursuant to this authorization).

 

3



--------------------------------------------------------------------------------

The Company may withhold or account for Tax-Related Items at maximum applicable
rates, which in the case of withholding in Shares may involve use of a statutory
withholding rate not to exceed the maximum statutory tax rate for the applicable
tax jurisdiction, to the extent consistent with Applicable Laws. To the extent
that the obligation for the Tax-Related Items is satisfied by withholding in
Shares or withholding from proceeds of the sale of Shares and the Company
determines the withholding amount using maximum applicable rates, Participant
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. Further, if the obligation for the
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested stock units underlying this Award, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of Participant’s participation in the Plan.

Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares or the proceeds from the sale of Shares if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items
as described in this section.

 

11.

Nature of the Grant. By entering into this Agreement and accepting the grant of
this Award evidenced hereby, Participant acknowledges that: (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan and this Agreement; (ii) the grant of this Award
is voluntary and occasional and does not create any contractual or other right
to receive future grants of stock units, or benefits in lieu of stock units,
even if stock units have been granted in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company;
(iv) Participant’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Participant’s employment relationship at any time;
(v) Participant’s participation in the Plan is voluntary; (vi) this Award and
the Shares subject to this Award, and the income and value of same, are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of Participant’s employment contract, if any; (vii) this Award and the
Shares subject to this Award, and the income and value of same, are not part of
normal or expected compensation or salary for any purpose including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
welfare or retirement benefits (including the 401(k) Savings and Investment Plan
and the Deferred Compensation Plan) or similar payments and in no event should
be considered as compensation for, or relating in any way to, past services for
the Company, the Employer or any Parent, Subsidiary or Affiliate; (viii) this
Award and the Shares subject to this Award, and the income and value of same,
are not intended to replace any pension rights or compensation; (ix) unless
otherwise agreed with the Company, this Award and the Shares subject to this
Award, and the income and value of same, are not granted as consideration for,
or in connection with, any service Participant may provide as a director of any
Parent, Subsidiary or Affiliate; (x) the vesting of this Award ceases upon
termination of the employment relationship as described in Section 6 of this
Agreement except as may otherwise be explicitly provided in the Plan document;
(xi) the future value

 

4



--------------------------------------------------------------------------------

  of the underlying Shares is unknown, indeterminable and cannot be predicted
with certainty; (xii) the grant of this Award and Participant’s participation in
the Plan shall not be interpreted to form an employment contract or relationship
with the Company or any Parent, Subsidiary or Affiliate; and furthermore, the
Award grant shall not be interpreted to form an employment contract with the
Employer; (xiii) no claim or entitlement to compensation or damages shall arise
from forfeiture of this Award resulting from the termination of Participant’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where Participant is
employed or the terms of Participant’s employment agreement, if any); and
(xiv) unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares.

 

12. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
Shares. Participant is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

13. Data Privacy Consent. As a condition of the grant of this Award, Participant
hereby explicitly and unambiguously consents to the collection, use, processing
and transfer, in electronic or other form, of personal data as described in this
paragraph by and among, as applicable, the Employer and the Company and any
Parent, Subsidiary or Affiliate for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

Participant understands that the Employer, the Company and any Parent,
Subsidiary or Affiliate may hold certain personal information about Participant,
including Participant’s name, home address and telephone number, date of birth,
social security number or other identification number, salary, nationality,
passport number, job title, any Shares or directorships held in the Company,
details of all stock units or any other entitlement to Shares awarded, canceled,
vested, unvested or outstanding in Participant’s favor (“Data”), for the purpose
of managing and administering the Plan.

Participant acknowledges that Data will be transferred to the Company’s stock
plan service provider, Fidelity, or such other stock plan service provider or
broker as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan,
provided that the Company ensures that the recipient maintains a level of
privacy broadly equivalent to the standard set forth in the Company’s Internal
Privacy Policy. Participant accepts that these recipients may be located in the
United States or the European Economic Area or elsewhere and the recipient’s
country may have different data privacy laws and protections than Participant’s
country. Participant authorizes the Company, its broker and any possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan, including any requisite transfer of Data to a designated broker or other
third party with whom

 

5



--------------------------------------------------------------------------------

Participant may elect to deposit any Shares acquired upon settlement of this
Award, as such Data may be required for the administration of the Plan and/or
the subsequent holding of Shares on Participant’s behalf. Further, Participant
understands that Participant is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or later seeks to revoke
consent, Participant’s employment status or service and career with the Employer
will not be affected; the only consequence of refusing or withdrawing consent is
that the Company would not be able to grant Participant stock units or other
equity awards or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing consent may affect Participant’s
ability to participate in the Plan.

Additional details regarding data privacy are included in the Notice of Stock
Unit Award Grant and in Oracle’s Internal Privacy Policy at:

http://my.oracle.com/site/legal/cnt337893.pdf.

 

14. Entire Agreement; Interpretation. The Plan made available at the Company’s
web site at
http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/equity/index.html is
incorporated herein by reference. This Agreement and the Plan constitute the
entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. The Committee may amend
this Agreement and the Plan from time to time. Participant understands and
agrees that the terms of this Award can only be amended in writing. Participant
agrees that the terms of the Plan govern this Award and that all interpretations
and determinations made by the Company or the Committee with respect to the Plan
and this Agreement shall be final and binding on all persons. This Agreement is
governed by Delaware law except for that body of law pertaining to conflict of
laws. Unless Participant is subject to a mutual agreement to arbitrate with the
Company, Participant agrees to institute any legal action or legal proceeding
relating to this Agreement or the Plan in state court in San Mateo County,
California, or in federal court in San Francisco, California, United States of
America, and no other courts, where this grant is made and/or to be performed.
Participant agrees to submit to the jurisdiction of and agrees that venue is
proper in the aforesaid courts in any such action or proceeding and waives, to
the fullest extent permitted by law, any objection that the laying of venue of
any legal or equitable proceedings related to, concerning or arising from such
dispute which is brought in any such court is improper or that such proceedings
have been brought in an inconvenient forum.

 

15. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or to request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or any third party designated by the Company.

 

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

17.

409A Disclaimer. This Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code (the “Code”). The Company reserves the right, to the
extent the Company deems necessary or

 

6



--------------------------------------------------------------------------------

  advisable in its sole discretion, to unilaterally amend or modify this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, including
amendments or actions that would result in a reduction in benefits payable under
the Award, as the Company determines are necessary or appropriate to ensure that
this Award qualifies for exemption from, or complies with the requirements of,
Code Section 409A or mitigate any additional tax, interest and/or penalties or
other adverse tax consequences that may apply under Section 409A of the Code;
provided, however, that the Company makes no representation that this Award will
be exempt from, or will comply with, Section 409A of the Code, and makes no
undertakings to preclude Section 409A of the Code from applying to this Award or
to ensure that it complies with Section 409A of the Code. For the avoidance of
doubt, Participant hereby acknowledges and agrees that the Company will have no
liability to Participant or any other party if the grant, vesting or settlement
of this Award and the issuance of Shares or cash or any other transaction under
this Agreement is not exempt from, or compliant with, Code Section 409A, or for
any action taken by the Company with respect thereto.

 

18. Recoupment. As an additional condition of receiving this Award, Participant
agrees that this Award and any benefits or proceeds Participant may receive
hereunder shall be subject to forfeiture and/or repayment to the Company to the
extent required to comply with Applicable Laws, including, without limitation,
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, as may be reflected in a recoupment or “clawback” policy
adopted by the Company. Further, if Participant receives any amount in excess of
what Participant should have received under the terms of this Award for any
reason (including without limitation by reason of a financial restatement,
mistake in calculations or administrative error), all as determined by the
Committee, then Participant shall be required to promptly repay any such excess
amount to the Company.

 

19. Country-Specific Terms/Notifications. If Participant relocates to one of the
countries included in Exhibit A to the non-U.S. stock unit agreement for stock
units granted in 2017, the special terms for such country will apply to him or
her, to the extent the Company determines that the application of such terms is
necessary or advisable for legal or administrative reasons. As a result,
Participant should review the specific terms/notifications that apply to him or
her in his or her particular country to which he/she transfers. These country
specific alerts/notifications are available at the Company’s web site at:
http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/equity/index.html.

 

20. Additional Terms. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

21. Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.

By clicking on the “Accept” button, Participant accepts this Award and agrees to
be bound by its terms as set forth in the Plan and this Agreement. If
Participant does not acknowledge acceptance of the Award within seven (7) months
of the Grant Date, the Award will be cancelled.

These terms apply to grants made on or after July 10, 2017.

 

7